Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148907                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148909 & (88)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
  AROMA WINES AND EQUIPMENT, INC.,                                                                  Bridget M. McCormack
          Plaintiff/                                                                                      David F. Viviano,
          Counter-Defendant-Appellant,                                                                                Justices
  v                                                                 SC: 148907
                                                                    COA: 311145
                                                                    Kent CC: 09-011149-CK
  COLUMBIAN DISTRIBUTION SERVICES,
  INC.,
             Defendant/
             Counter-Plaintiff-Appellee.
  _________________________________________/

  AROMA WINES AND EQUIPMENT, INC.,
          Plaintiff/Counter-Defendant-
          Appellee, Cross-Appellant,
  v                                                                 SC: 148909
                                                                    COA: 311145
                                                                    Kent CC: 09-011149-CK
  COLUMBIAN DISTRIBUTION SERVICES,
  INC.,
          Defendant/Counter-Plaintiff-
          Appellant, Cross-Appellee.

  _________________________________________/

         On order of the Court, the applications for leave to appeal the December 17, 2013
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellant are considered. The applications for leave to appeal are GRANTED,
  limited to the issue of the proper interpretation of “converting property to the other
  person’s own use,” as used in MCL 600.2919a. The application for leave to appeal as
  cross-appellant remains pending.

          Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae. Motions for permission
  to file briefs amicus curiae should be filed in Docket No. 148907 only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2014
         t0916
                                                                               Clerk